DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “…a prism or pyramid…. infrared reflective in at least a zone of a surface intended to receive said infrared light (24), an apex of said prism or pyramid facing said infrared light source. It is unclear to the Examiner if the Applicant is claiming a choice between a zone of a surface in a prism or pyramid or an apex of said prism or pyramid. Clarification is needed.
Claims 10 and 12 recites the limitation "…prism or pyramid…".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 and  is dependent on independent claim 1 and claim 1 does not establish a “prism or pyramid”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US 5,693,945) hereinafter known as Akiyama, and further in view of von Lerber (US 6,512,230) and Wong (US 2011/0042570).
With regards to claim 1, Akiyama discloses a gas measurement sensor (Abstract; Fig. 4) comprising:
- a measurement chamber 54 comprising an inlet 58 and an outlet 59 for a gaseous sample (gaseous sample S) to be measured (col. 8; lines 4-17);
- an infrared light source 52 arranged to produce substantially collimated infrared light and to direct said infrared light into said measurement chamber (col. 8; lines 4-17);
(half mirror 53) situated in said measurement chamber so as to receive said infrared light and to split said infrared light into a reference beam (col. 8; lines 22-29; optical path B to reference detector 57) and a measurement beam (col. 8; lines 22-29; optical path A to measuring detector 55);
- a reference infrared detector 57 arranged to receive said reference beam (optical path B); 
- a measurement infrared detector 55 arranged to receive said measurement beam (optical path A);
Akiyama teaches that the quantity of light incident on the measuring detector 55 and the reference detector 57 is divided at a 1:1 ratio by means of the half mirror 53 and when the half mirror 53 has a difference of sensitivity r to the solid detectors, the reflection factor of the half mirror 53 can be adjusted to 1:2 or more to distribute the light quantities corresponding to both detector (col. 8; lines 22-29).
Akiyama does not specifically teach;
- a beam splitter that receive infrared light and split the infrared light into a reference beam and a measurement beam such that the measurement beam has a longer pathway through said measurement chamber than said reference beam specular reflection so as to form said reference beam, and to reflect a second portion of said infrared light by specular reflection so as to form said measurement beam.
In the same field of endeavor, von Lerber discloses an apparatus for analyzing a gas medium (Abstract).  von Lerber discloses a beam splitter (col. 6; lines 26-28; Fig. 4; interference filter 3) that receive infrared light (col. 5; lines 3-6)(Fig. 4; 3 receives Dr) and split the infrared light (RT and RL) into a first portion of said infrared light by specular reflection, and to reflect a second portion of said infrared light by specular reflection (col. 8; lines 15-58 teaches that RT is received by the first detector and specularly reflected radiation RL is received by the second detector 2. One with ordinary skill within the art would recognize that RT would be specularly reflected as well.) The reference goes on to teach that due to specular reflection to the second detector, the first filter 3 reflects substantially all other wavelengths but not those passing therethrough to the first detector 1. The advantage gained is that the transmitted radiation as filtered by a transmission band is in correct form continuously available to the first detector 1 for analysis of the gas components of the gas mixture 6 and simultaneously the 2 (col. 8; lines 36-44).
In view of von Lerber, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Akiyama with a beam splitter that is capable of specular reflecting infrared light to the two detectors. The motivation is to provide the correct radiation transmission bands/wavelengths to the reference detector for gas component analysis and providing a reference and other parts of the radiation spectrum is provided to and analyzed by the second detector.
Neither Akiyama nor von Lerber specifically disclose a reference beam and a measurement beam wherein the measurement beam has a longer pathway through said measurement chamber than said reference beam.
In the same field of endeavor, Wong discloses an NDIR gas sensor and methodology use an absorption bias between signal and reference outputs to determine sample concentration of a gas being measured (Abstract). Wong teaches that the long effective path length increases gas detection resolution and sensitivity [0007]. Wong teaches of applying the same spectral narrow band pass filter to both the signal and reference channels. Further, an absorption bias is additionally applied to a signal channel by making the path length longer than [0015][0038]. Additionally, the reference discloses an NDIR gas sensors (Fig. 3) utilizing a reference detector channel 6 and the signal channel detector 5 having the longer signal channel [0040].
In view of Wong, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Akiyama with a measurement channel/ path that is longer that the measurement pathway of the reference channel/pathway. The motivation is to gain a longer measurement beam which would allow more infrared absorption within the sample gas. This leads to lower gas concentration detection within the chamber and higher gas detection resolution and sensitivity.

With regards to claim 2, modified Akiyama discloses a measurement sensor according to claim 1, wherein said beam splitter is a prism or pyramid which is infrared reflective in at least a zone of a surface intended to receive said infrared light, an apex of said prism or pyramid facing said infrared light source. (see the 112(b) rejection above)

With regards to claim 3, modified Akiyama discloses a measurement sensor according to claim 1, arranged such that said reference beam (Akiyama; Fig. 4; 57) and said measurement beam (Akiyama; Fig. 4; 55) are substantially coaxial.

With regards to claim 4, modified Akiyama discloses a measurement sensor according to claim 1, wherein at least one of said infrared detectors (von Lerber; 8) is situated outside of said measurement chamber (von Lerber; 1,2)  facing an infrared window (von Lerber; 7b; radiation transmissive window)   provided in a wall of said measurement chamber. 

With regards to claim 5, modified Akiyama discloses a measurement sensor according to claim 1, wherein at least one of said infrared detectors is removably mounted to said measurement chamber (Wong; [0039][0043])  at the exterior thereof (von Lerber; 1,2).

With regards to claim 6, modified Akiyama discloses a measurement sensor according to claim 1, wherein said at least one infrared detector is fixed to a corresponding holder (Wong; [0039][0043]) , said holder also supporting an infrared filter (Wong; [0043]) arranged such that said infrared filter is disposed (von Lerber; 1,2 and 8) when said holder is mounted to said measurement chamber (Wong; [0039][0043]).

With regards to claim 7, modified Akiyama discloses a measurement sensor according to claim 1, wherein said measurement chamber is situated in the interior of a tube. (Akiyama; Fig. 4; 51)

With regards to claim 8, modified Akiyama discloses a measurement sensor according to claim 7, wherein said tube is substantially straight. (Akiyama; Fig. 4; 51)

With regards to claim 9, modified Akiyama discloses a measurement sensor according to claim 8, wherein said infrared light source is fixed to a sidewall of said tube (Akiyama Fig. 4 in view of Wong Fig. 3; 16), each of said infrared detectors being fixed to a respective end of said tube (Akiyama; Fig. 4; 55, 55).

With regards to claim 10 and 12, (see the 112(b) rejection above).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, von Lerber, Wong, and further in view of Wong (US 5,414,264) hereinafter known as Wong II.
With regards to claim 11, modified Akiyama does not disclose a measurement sensor according to claim 1, wherein at least one of said gas inlet and said gas outlet is covered by a permeable membrane.
Wong II discloses a nondispersive infrared gas analyzer that utilizes an increased path length which would increase the absorption of infrared radiation by the gas whose concentration is to be determined (Abstract). Wong II teaches of sheets semipermeable membrane that allow gas to diffuse freely in and out of the gas sample chamber, while at the same time prevent unwanted particles, such as dust and droplets of fluids from entering the said gas sample chamber (col. 3-4; lines 67-3).
In view of Wong II, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify modified Akiyama’s inlet and outlet with a semipermeable membrane that can perform the function of preventing unwanted airborne particles and fluid droplets from entering the chamber. Such contaminants may interfere with the sensor .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wong (US 8,143,580)
Cutler et al. (US 2007/0102639)
Larsen et al. (US 2006/0152726)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884